Name: Commission Regulation (EC) No 471/1999 of 3 March 1999 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 384/1999
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 4. 3. 1999L 56/30 COMMISSION REGULATION (EC) No 471/1999 of 3 March 1999 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 384/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 384/1999 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 384/ 1999 for which the time limit for the submission of tenders was 23 February 1999 are as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 46, 20. 2. 1999, p. 40. (4) OJ L 251, 5. 10. 1979, p. 12. (5) OJ L 248, 14. 10. 1995, p. 39. EN Official Journal of the European Communities4. 3. 1999 L 56/31 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BÃ ¶LAGE  ANEXO  LIITE  BILAGA Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Precio mÃ ­nimo expresado en euros por tonelada Mindstepriser i EUR/ton Mindestpreise, ausgedrÃ ¼ckt in EUR/Tonne Ã Ã » Ã Ã ¹Ã Ã Ã µr ÃÃ Ã » Ã Ã µÃ ¹r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ã Ã Ã   Ã ±Ã ½  Ã  Ã ½Ã ¿ Minimum prices expressed in EUR per tonne Prix minimaux exprimÃ ©s en euros par tonne Prezzi minimi espressi in euro per tonnellata Minimumprijzen uitgedrukt in euro per ton PreÃ §o mÃ ­nimo expresso em euros por tonelada VÃ ¤himmÃ ¤ishinnat euroina tonnia kohden ilmaistuna Minimipriser i euro per ton a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã  Ã ±Ã Ã ± µÃ µ Ã º Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossate  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben FRANCE  Quartiers avant   Quartiers arriÃ ¨re  DEUTSCHLAND  Vorderviertel   Hinterviertel  DANMARK  Forfjerdinger   Bagfjerdinger  ITALIA  Quarti anteriori 550  Quarti posteriori 750 Ã STERREICH  Vorderviertel   Hinterviertel  NEDERLAND  Voorvoeten   Achtervoeten  ESPAÃ A  Cuartos delanteros   Cuartos traseros 908 IRELAND  Forequarters  b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã ±Ã Ã ± Ã Ã Ã  r Ã º Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt FRANCE  Jarret arriÃ ¨re dintervention (INT 11) 810  Avant dintervention (INT 24) 900  Flanchet dintervention (INT 18) 500  Jarret avant dintervention (INT 21) 861  Ã paule dintervention (INT 22) 1 107 EN Official Journal of the European Communities 4. 3. 1999L 56/32 UNITED KINGDOM  Intervention shank (INT 11)   Intervention thick flank (INT 12) 1 195  Intervention topside (INT 13) 1 450  Intervention silverside (INT 14) 1 400  Intervention rump (INT 16)   Intervention flank (INT 18) 520  Intervention forerib (INT 19)   Intervention shin (INT 21) 650  Intervention shoulder (INT 22) 900  Intervention brisket (INT 23)   Intervention forequarter (INT 24) 1 025 IRELAND  Intervention shank (INT 11) 651  Intervention flank (INT 18) 600  Intervention shin (INT 21)   Intervention shoulder (INT 22) 957  Intervention brisket (INT 23)   Intervention forequarter (INT 24) 1 000  Intervention thick flank (INT 12) 1 300  Intervention topside (INT 13) 1 553  Intervention silverside (INT 14)   Intervention rump (INT 16)   Intervention forerib (INT 19) 1 150,03 ESPAÃ A  Palda (INT 18)  DANMARK  Interventionsbryst (INT 23) 